Arnold, J.,
delivered the opinion of the court.
It is not entirely clear from the record whether the testimony of the witness Woods, as to the conversation at Durant, between him and the conductor of a different train from that on which the cattle were shipped, was permitted to go to the jury or not. If it did, it was error. It did not prove or tend to prove the issue joined between the parties. The objection to it should have been sustained.
The third instruction for appellee should not have been given. It is not true, as therein stated, that a railroad company in the carriage of live stock “is required to use the safest and best approved motive power, with the best appliances in used’ In these respects the shipper cannot demand more than suitable, safe, and sufficient cars, motive power, and appliances. 2 Rorer on Railroads 1301; Peters v. N. O., J. & G. N. R. R. Co., 16 La. 222; N. & J. R. R. Co. v. McNeil, 61 Miss. 434.

Reversed.